DETAILED ACTION
This action is responsive to the following communications: Original Application filed on April 9, 2019. All references to this application refer to the U.S. Patent Application Publication No. 2019/0311410 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1, 11, and 17 are the independent claims. Claims 1-20 are rejected.

Priority



Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0039, there is a reference to “Fig. 7a.” There is no Fig. 7a. This should be amended to recite “Fig. 7.”
In paragraph 0046, there is a reference to “Fig. 6A.” There is no Fig. 6A. This should be amended to recite “Fig. 6.”
Appropriate corrections are required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, the first limitation recites “the decision-support system storing the product information in a data object before the decision-support system sends the some or all of the product information to the one or more user devices.” This should be amended to recite “the decision-support system storing the product information in a data object before the decision-support system sends the some or all of the product information to the plurality of user devices.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Each of independent claims 1, 11, and 17 recite sending the results “to another user device.” This creates an issue of indefiniteness because of the claim language describing a plurality of user devices. Is “another user device” one of the plurality of user devices? Or is it intended to recite the user device of the online shopper?
independent claims 1, 11, and 17 are rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For the purposes of examination, the claims are interpreted as reciting sending the results to the user device of the online shopper. To overcome these rejections, the Examiner recommends amending the claim to explicitly recite sending the result “to the user device of the online shopper.”

	Dependent claim 3 recites “sending a first message to the other user device, wherein the first message comprises the reference and a redirect command that, when executed by the other user device, opens a messaging application on the other user device.” There is a lack of antecedent basis for “the other user device.” It is presumed that this language is intended to refer to the “another user device” recited in the independent claim, which, as indicated above, is presumed to be the online shopper’s user device. 
	Accordingly, dependent claim 3 is rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For the purposes of examination, the claim is interpreted as reciting the user device of the online shopper. To overcome this rejection, the Examiner recommends amending the claim to recite “sending a first message to the user device of the online shopper, wherein the first message comprises the reference and a redirect command that, when executed by the user device of the online shopper, opens a messaging application on the user device of the online shopper.”

	Dependent claim 5 recites “further comprising the other user device sending fourth messages to the plurality of user devices…” There is a lack of antecedent basis for “the other user device.” It is 
	Accordingly, dependent claim 5 is rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For the purposes of examination, the claim is interpreted as reciting the user device of the online shopper. To overcome this rejection, the Examiner recommends amending the claim to recite “further comprising the user device of the online shopper sending fourth messages to the plurality of user devices...”

	Dependent claim 12 recites “sending a third message to the other user device before sending the first messages, wherein the third message comprises the reference and a redirect command that, when executed by the other user device, opens a messaging application on the other user device.” There is a lack of antecedent basis for “the other user device.” It is presumed that this language is intended to refer to the “another user device” recited in the independent claim, which, as indicated above, is presumed to be the online shopper’s user device. 
	Accordingly, dependent claim 12 is rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For the purposes of examination, the claim is interpreted as reciting the user device of the online shopper. To overcome this rejection, the Examiner recommends amending the claim to recite “sending a third message to the user device of the online shopper before sending the first messages, wherein the third message comprises the reference and a redirect command that, when executed by the user device of the online shopper, opens a messaging application on the user device of the online shopper.”

	Dependent claim 20 recites “sending a third message to the other user device, wherein the first message comprises the reference and a redirect command that, when executed by the other user device, opens a messaging application on the other user device.” There is a lack of antecedent basis for “the other user device.” It is presumed that this language is intended to refer to the “another user device” recited in the independent claim, which, as indicated above, is presumed to be the online shopper’s user device. Additionally, the claim recites “the first message” where it should recite “the third message.”
	Accordingly, dependent claim 20 is rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For the purposes of examination, the claim is interpreted as reciting the user device of the online shopper. To overcome this rejection, the Examiner recommends amending the claim to recite “sending a third message to the user device of the online shopper, wherein the third message comprises the reference and a redirect command that, when executed by the user device of the online shopper, opens a messaging application on the user device of the online shopper.”

	Dependent claims 2, 4, 6-10, 13-16, 18, and 19 are rejected based solely on their dependence from a rejected parent claim.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.
Claim Interpretation - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 have been analyzed under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims recite sending and receiving messages between users to elicit opinions, recommendations, ratings, or reviews about potential purchases from an online marketplace (e-commerce).

	Independent claim 1, and its respective dependent claims 2-10, recite a method. Therefore, claims 1-10 are directed to one of the statutory categories. 
	Independent claim 1 recites delivering a webpage comprising a hyperlink and product IDs from an E-commerce website by an online shopper, generating and sending a message containing the product information over a network for retransmission to a plurality of user devices, receiving responses from the user devices comprising product review information, processing the received responses into a result, and transmitting the result to the device of the online shopper. 
	This is method of organizing human activity, specifically, managing personal behavior or relationships between people, including social activities, teaching, and following rules or instructions. Additionally or alternatively, claim 1 arguably recite mental processes, specifically evaluating, judging, or forming opinions; here, those evaluations, judgements, or opinions would be directed to the selected products the users are directed to review for the online shopper.
	However, as claimed, the abstract idea is integrated into a practical application of the exception, rending the invention eligible in Prong Two of Step 2A. The additional aspects of the decision support system generating the message for transmission to a plurality of user devices, receiving the review eligible.

	Independent claim 11, and its respective dependent claims 12-16, recite a non-transitory memory comprising instructions that implement a method. Therefore, claims 11-16 are directed to one of the statutory categories. 
	Independent claim 11 implements the method of claim 1 through instructions executed by a processor. Therefore, it also recites delivering a webpage comprising a hyperlink and product IDs from an E-commerce website by an online shopper, generating and sending a message containing the product information over a network for retransmission to a plurality of user devices, receiving responses from the user devices comprising product review information, processing the received responses into a result, and transmitting the result to the device of the online shopper. 
	Again, this is method of organizing human activity, specifically, managing personal behavior or relationships between people, including social activities, teaching, and following rules or instructions. Additionally or alternatively, claim 1 arguably recite mental processes, specifically evaluating, judging, or forming opinions; here, those evaluations, judgements, or opinions would be directed to the selected products the users are directed to review for the online shopper.
	However, as claimed, the abstract idea is integrated into a practical application of the exception, rending the invention eligible in Prong Two of Step 2A. The additional aspects of the decision support system generating the message for transmission to a plurality of user devices, receiving the review response information, processing the information to generate a result, and transferring the result for display integrate the abstract idea into a practical application, and therefore claims 11-16 are eligible.

Independent claim 17, and its respective dependent claims 18-20, recite a system comprising a memory and processors. Therefore, claims 17-20 are directed to one of the statutory categories. 
	Independent claim 17 implements the method of claim 1 through instructions executed by the processor. Therefore, it also recites delivering a webpage comprising a hyperlink and product IDs from an E-commerce website by an online shopper, generating and sending a message containing the product information over a network for retransmission to a plurality of user devices, receiving responses from the user devices comprising product review information, processing the received responses into a result, and transmitting the result to the device of the online shopper. 
	Again, this is method of organizing human activity, specifically, managing personal behavior or relationships between people, including social activities, teaching, and following rules or instructions. Additionally or alternatively, claim 1 arguably recite mental processes, specifically evaluating, judging, or forming opinions; here, those evaluations, judgements, or opinions would be directed to the selected products the users are directed to review for the online shopper.
	However, as claimed, the abstract idea is integrated into a practical application of the exception, rending the invention eligible in Prong Two of Step 2A. The additional aspects of the decision support system generating the message for transmission to a plurality of user devices, receiving the review response information, processing the information to generate a result, and transferring the result for display integrate the abstract idea into a practical application, and therefore claims 17-20 are eligible.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0174623 A1, filed by McPhie et al., on January 7, 2010, and published on July 8, 2010 (hereinafter McPhie).

With respect to independent claim 1, McPhie discloses a method comprising: 
A web server delivering a web page that comprises a hyperlink and identities of one or more products that were selected at an E-commerce website by an online shopper via a web browser; McPhie discloses a webserver delivering a page with selected product items from an e-commerce site and a link (e.g., the Wishspace of Fig. 7A-B) (see McPhie, Figs. 1-3, 5A-B, 7A-B; see also, McPhie, paragraphs 0006 [memory stores wish list items selected by a user, which contains a “receive-advice” feature to transmit information to user-selected contacts with a request for feedback], 0029-0030 [describing the computing environment of Fig. 1 comprising 
In response to activation of the hyperlink by the online shopper via the web browser, transferring product information for the one or more products in a transaction message to a decision-support system via a network; McPhie discloses an overlay interface which the shopper uses to select contacts to request information from, enter the product information, add notes, and then click a hyperlink button to transfer the package to the server for distribution to the intended recipients (see McPhie, Fig. 7C; see also, McPhie, paragraphs 0053-0054 [describing Figs. 7C-D, which show the interface for soliciting advice from friends, selecting which items to transmit, selecting which users for advice (message recipients), and transmitting the message via any messaging channel (email, text, etc.)]).
Although McPhie teaches the website comprising at least a hyperlink (see McPhie, Fig. 7A), McPhie fails to expressly disclose that the hyperlinks on the page trigger the transferring of the product information. 	However, McPhie teaches a drop menu from which the user selects an option to trigger an overlay interface which allows the user to select recipients and add comments, and from the overlay, allows the user to select a hyperlink button to trigger the information transfer (see McPhie, Fig. 7C; see supra).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of McPhie before him before the effective filing date of the claimed invention, to modify the method of McPhie to integrate the overlay into the Wishspace, in order to eliminate the need for the overlay interface. One would have been motivated to make such a modification because that would serve to provide a simple, efficient manner for requesting feedback from friends about products of interest, as taught by McPhie (see McPhie, paragraph 0005 [“Therefore, it would be desirable to provide a convenient system and method for allowing shoppers to request and receive feedback on their wish list items from friends and colleagues. It would also be desirable to allow shoppers to add items to the wish list from multiple online merchants that are unrelated to each other.”]). Further, such a modification is a form of design choice for presenting a single interface vs. an interface with an overlay pane. See MPEP 2143(I) (citing exemplary rationales identified in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (“Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art”) (emphasis added)).
	McPhie, as modified, further teaches the method comprising
The decision-support system sending some or all of the product information to a plurality of user devices; McPhie further teaches the server sending the selected data to the intended recipients (see McPhie, paragraphs 0044 and 0051-0054, described supra).
In response to the sending the some or all of the product information, the decision-support system receiving review information related to the one or more products from the plurality of user devices via a messaging service; McPhie further teaches receiving review information from the intended recipients via a messaging service (see McPhie, Figs. 8A-E; see also, McPhie, paragraphs 0056-0061 [describing the process of Fig. 6B, for the recipient to receive the request 
The decision-support system processing the product review information from the plurality of user devices to generate a result; McPhie further teaches processing the user responses to generate a result (see McPhie, Figs. 8D-E; see also, McPhie, paragraphs 0060-0061, described supra).
The decision-support system sending the result to [the online shopper’s] user device for display thereon via the messaging service; McPhie further teaches sending the result to the online shopper’s device for presentation of the result (see McPhie, Figs. 8D-E; see also, McPhie, paragraphs, 0060-0061, described supra).

With respect to dependent claim 7, McPhie teaches the method of claim 1, as described above.
	McPhie further teaches the method 
Wherein the one or more products includes only one product; McPhie further teaches that the user can select one product for feedback (see McPhie, Figs. 7B and 8B; see also, McPhie, paragraphs 0044, 0051-0054, and 0058-0060, described supra, claim 1).
Wherein the review information from the plurality of user devices, comprises a rating of the one product; McPhie further teaches that the user feedback comprises a ranking (see McPhie, Figs. 8C-E; see also, McPhie, paragraphs 0058-0061, described supra, claim 1).
Wherein the result comprises an average of the ratings; McPhie further teaches that the result comprises an average of the ratings (see McPhie, Figs. 8E; see also, McPhie, paragraphs 0058-supra, claim 1).

With respect to dependent claim 9, McPhie teaches the method of claim 1, as described above.
	McPhie further teaches the method, further comprising: 
A processor executing instructions stored in memory in response to the activation of the hyperlink, wherein a transaction process is implemented in response to the processor executing the instructions, the transaction process comprising: McPhie further teaches a processor executing instructions for a transaction process (see McPhie, Fig. 2; see also, McPhie, paragraph 0030, described supra, claim 1).
Accessing a database to read the product information; McPhie further teaches a database storing product information which is accessed for the Wishspace (see McPhie, Fig. 2; see also, McPhie, paragraph 0030, described supra, claim 1).
Generating the transaction message in response to reading the product information; McPhie further teaches generating the transaction message in response to reading the product info (see McPhie, paragraphs 0044 and 0051-0054, described supra, claim 1).

Independent claim 11, and its respective dependent claim 15, recite a non-transitory memory comprising instructions, wherein one or more processors of a decision-support system implements a method in response to executing the instructions, the method comprising the method of independent claim 1, and its respective dependent claim 7. Accordingly, independent claim 11, and its respective dependent claim 15, are rejected under the same grounds used to reject independent claim 1, and its respective dependent claim 7, which are incorporated herein.

Independent claim 17 recites a non-transitory memory comprising instructions, wherein one or more processors of a decision-support system implements a method in response to executing the instructions, the method comprising the method of independent claim 1. Accordingly, independent claim 17 is rejected under the same grounds used to reject independent claim 1, which are incorporated herein.

With respect to dependent claim 18, McPhie teaches the system of claim 17, as described above.
	McPhie further teaches the system, further comprising:
A web server, wherein the web server is configured to deliver a web page that comprises a hyperlink and identities of the one or more products that were selected by the online shopper; McPhie further teaches a web server which delivers a web page comprising a hyperlink and product information of selected products (see McPhie, Figs. 1-2; see also, McPhie, paragraphs 0029-0030, described supra, claim 1).
A database comprising the product information; McPhie further teaches a database storing product information which is accessed for the Wishspace (see McPhie, Fig. 2; see also, McPhie, paragraph 0030, described supra, claim 1).
A server configured to access the database to read the product information in response to activation of the hyperlink by the online shopper via the browser; McPhie further teaches generating the transaction message in response to reading the product information (see McPhie, paragraphs 0044 and 0051-0054, described supra, claim 1).

Claims 2-5, 10, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McPhie, in view of U.S. Patent Application Publication No. 2017/0364866 A1, filed by Steplyk et al., on June 17, 2016, and published on December 21, 2017 (hereinafter Steplyk).

With respect to dependent claim 2, McPhie teaches the method of claim 1, as described above.
further comprising: the decision-support system storing the product information in a data object before the decision-support system sends the some or all of the product information to the one or more user devices.
	However, Steplyk teaches creation, sharing, updating, and tracking progress of collaborative objects associated with tasks, such as providing feedback, created by aggregating all of the necessary components into the collaborative object, which is then shared amongst the team members who have designated tasks to complete (see Steplyk, Figs. 1, 4A-C, and 7B; see also, Steplyk, paragraphs 0039-0044 [creating a collaboration object to be associated with a project or task list including any related messages, where the task product can be any type of output associated with a task, such as creation or updating a document, information associated with the task, etc., tasks can be dynamic and interactive, triggering notifications or other actions upon completion]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of McPhie and Steplyk before him before the effective filing date of the claimed invention, to modify the method of McPhie, as modified, to incorporate generating a data object for storing information as taught by Steplyk. One would have been motivated to make such a combination because this increases efficiency, planning, oversight, and productivity, as taught by Steplyk (see Steplyk, paragraph 0001 [“Today, task lists are generally buried within communications between individuals. Accordingly, it is difficult for users to track tasks for a particular project, both for themselves and for others who are working on the project. Not only so, but the communications surrounding a task list, as well as information and research resulting from tasks of the task list (e.g., product launch activities, planning items for a trip, planning items for an event, etc.) are not currently associated with the task list. Moreover, there is no current capability to share a task list, along with associated communications and information, as a resource for future projects.”]).
	McPhie, as modified by Steplyk, further teaches
The decision-support system generating a reference; Steplyk further teaches generating a reference (see Steplyk, paragraphs 0046 [links are established between the tasks and the collaborative object so that tasks may reference different part of the project], 0067 [communications may be associated with the collaboration object by link or reference, such that when the collaborative object is accessed, all of the associated elements can be presented within a single user interface], and 0069 [as tasks or documents are added to the collaboration object, links or references are automatically created]; see also, Steplyk, paragraphs 0039-0044, described supra).
The decision-support system mapping the reference to the data object; Steplyk further teaches mapping the reference to the data object (see Steplyk, paragraphs 0039-0044, 0046, 0067, and 0069, described supra).

With respect to dependent claim 3, McPhie, as modified by Steplyk, teaches the method of claim 2, as described above.
	Steplyk further teaches the method, further comprising the decision-support system sending a first message to the other user device, wherein the first message comprises the reference and a redirect command that, when executed by the other user device, opens a messaging application on the other user device.
	Steplyk further teaches that messages sent between users associated with a collaboration object and those messages can include redirect commands to trigger launching a messaging application that allows interaction with the object (see Steplyk, paragraph 0050 [describing the components of the system, including status indicator, communication counter, update indicator, project identifier, etc.]; see also, Steplyk, paragraphs 0039-0044, 0046, 0067, and 0069, described supra, claim 2).

dependent claim 4, McPhie, as modified by Steplyk, teaches the method of claim 3, as described above.
	Steplyk further teaches the method, further comprising: 
The decision-support system receiving second messages from the plurality of user devices, respectively, via the messaging service, wherein each of the second messages comprises the reference; Steplyk further teaches that messages sent between users associated with a collaboration object include the references to the object (see Steplyk, paragraphs 0039-0044, 0046, 0067, and 0069, described supra, claim 2; see also, Steplyk, paragraph 0050, described supra, claim 3).
The decision-support system sending the product information to the plurality of user devices in third messages, respectively, via the messaging service in response to receiving the second messages; Steplyk further teaches that messages can be automatically triggered to be sent between users associated with a collaboration object, such as based on receiving messages or changes in status (see Steplyk, paragraphs 0068 [when tasks are received, updated, or completed, messages can be automatically sent between team members] and 0089 [status indicators update automatically upon completion of tasks (notification of completion)]; see also, Steplyk, paragraphs 0041, 0046, 0067, and 0069, described supra, claim 2; see also, Steplyk, paragraph 0050, described supra, claim 3).

With respect to dependent claim 5, McPhie, as modified by Steplyk, teaches the method of claim 3, as described above.
	Steplyk further teaches the method further comprising the other user device sending fourth messages to the plurality of user devices, respectively, via the messaging application and the messaging service, wherein each of the fourth message comprises the reference.
supra, claim 2; see also, Steplyk, paragraph 0050, described supra, claim 3; see also, Steplyk, paragraphs 0068 and 0089, described supra, claim 4).

With respect to dependent claim 10, McPhie teaches the method of claim 1, as described above.
McPhie fails to further teach the method, further comprising the decision-support system sending the result to the plurality of user devices via the messaging service.
	However, Steplyk teaches sending updates to each member of the team associated with the collaboration object, which includes sending the final results to all parties (see Steplyk, paragraphs 0039-0044, 0046, 0067, and 0069, described supra, claim 2; see also, Steplyk, paragraph 0050, described supra, claim 3; see also, Steplyk, paragraphs 0068 and 0089, described supra, claim 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of McPhie and Steplyk before him before the effective filing date of the claimed invention, to modify the method of McPhie, as modified, to incorporate sending the results of a collaboration to all participants as taught by Steplyk. One would have been motivated to make such a combination because this increases efficiency, planning, oversight, and productivity, as taught by Steplyk (see Steplyk, paragraph 0001, described supra, claim 2).

With respect to dependent claim 12, McPhie teaches the medium of claim 11, as described above.
McPhie fails to further teach the medium wherein the method further comprises: storing the product information in a data object.
	However, Steplyk creation, sharing, updating, and tracking progress of collaborative objects supra, claim 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of McPhie and Steplyk before him before the effective filing date of the claimed invention, to modify the medium of McPhie, as modified, to incorporate generating a data object for storing information as taught by Steplyk. One would have been motivated to make such a combination because this increases efficiency, planning, oversight, and productivity, as taught by Steplyk (see Steplyk, paragraph 0001, described supra, claim 2).
	McPhie, as modified by Steplyk further teaches 
Generating a reference; Steplyk further teaches generating a reference (see Steplyk, paragraphs 0039-0044, 0046, 0067, and 0069, described supra, claim 2).
Mapping the reference to the data object; Steplyk further teaches mapping the reference to the object (see Steplyk, paragraphs 0039-0044, 0046, 0067, and 0069, described supra, claim 2).
Sending a third message to the other user device before sending the first messages, wherein the third message comprises the reference and a redirect command that, when executed by the other user device, opens a messaging application on the other user device; Steplyk further teaches that messages sent between users associated with a collaboration object and those messages can include redirect commands to trigger launching a messaging application that allows interaction with the object, which the can be sent to the originator first, so the originator can designate the team members  (see Steplyk, paragraph 0050 , described supra, claim 3; see also, Steplyk, paragraphs 0039-0044, 0046, 0067, and 0069, described supra, claim 2).

dependent claim 13, McPhie, as modified by Steplyk, teaches the medium of claim 12, as described above.
	Steplyk further teaches the medium wherein the method further comprises:
Receiving fourth messages from the plurality of user devices, respectively, via the messaging channel, wherein each of the fourth messages comprises the reference; Steplyk further teaches that messages sent between users associated with a collaboration object (see Steplyk, paragraphs 0039-0044, 0046, 0067, and 0069, described supra, claim 2; see also, Steplyk, paragraph 0050, described supra, claim 3; see also, Steplyk, paragraphs 0068 and 0089, described supra, claim 4).
Sending the first messages via the messaging channel in response to receiving the fourth messages; Steplyk further teaches that messages sent between users associated with a collaboration object and those messages can include redirect commands to trigger launching a messaging application that allows interaction with the object (see Steplyk, paragraphs 0039-0044, 0046, 0067, and 0069, described supra, claim 2; see also, Steplyk, paragraph 0050, described supra, claim 3; see also, Steplyk, paragraphs 0068 and 0089, described supra, claim 4).

Dependent claims 19 and 20 recite a non-transitory memory comprising instructions, wherein one or more processors of a decision-support system implements a method in response to executing the instructions, the method comprising the method of dependent claims 2 and 3. Accordingly, dependent claims 19 and 20 are rejected under the same grounds used to reject dependent claims 2 and 3, which are incorporated herein.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McPhie, in view of U.S. Patent Application Publication No. 2005/0210025 A1, filed by Dalton et al., on March 3, 2005, and .

With respect to dependent claim 6, McPhie teaches the method of claim 1, as described above.
	McPhie further teaches the method wherein the one or more products comprise two or more products. 
	McPhie further teaches the user selecting multiple products for feedback (see McPhie, Figs. 7B and 8B; see also, McPhie, paragraphs 0044, 0051-0054, and 0058-0060, described supra, claim 1).
Although McPhie teaches that the shopper can sort the items in the Wishspace to the shopper’s preference (see McPhie, paragraph 0051, described supra, claim 1), McPhie fails to further teach the method wherein the review information from the plurality of user devices, comprises a ranking of the two or more products. 
	However, Dalton teaches ranking a plurality of items from a plurality of users (see Dalton, Figs. 5-7 and 14; see also, Dalton, paragraphs 0031 [describing an example with 3 users ranking a plurality of objects], 0076-0077 [user select first, second, and third preferences], 0078 [user can assign weights to the preferences], 0083-0084 [using Spearman’s Rank Order Correlation Coefficient to rank the same object in two different lists], 0091 [describing the user preference matrix of Fig. 6], 0096 [describing the item preference matrix of Fig. 7], and 0114 [describing the output of Fig. 14, in which the overall weighted, aggregated ranking for all items by all users, is presented]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of McPhie and Dalton before him before the effective filing date of the claimed invention, to modify the method of McPhie, as modified, to incorporate ranking items as taught by Dalton. One would have been motivated to make such a combination because this provides a general solution for determining user preferences in large data sets, as taught by Dalton (see Dalton, paragraph 0029 [“In summary, there is currently no general solution to the problem of making accurate predictions with regard to personal 
	McPhie, as modified by Dalton, further teaches wherein the result comprises an aggregation of the rankings. 
	Dalton further teaches the result comprising an aggregation of rankings (see Dalton, Fig. 14; see also, Dalton, paragraph 0114, described supra).

Dependent claim 14 recites a non-transitory memory comprising instructions, wherein one or more processors of a decision-support system implements a method in response to executing the instructions, the method comprising the method of dependent claim 6. Accordingly, dependent claim 14 is rejected under the same grounds used to reject dependent claim 6, which are incorporated herein.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McPhie, in view of U.S. Patent Application Publication No. 2018/0048594 A1, filed by de Silva et al., on August 17, 2017, and published on February 15, 2018 (hereinafter de Silva).

With respect to dependent claim 8, McPhie teaches the method of claim 1, as described above.
McPhie fails to further teach the method wherein the decision-support decision comprises a chatbot executing on a computer system, wherein the chatbot implements the act of sending some or all of the product information to the plurality of user devices.
	However, de Silva teaches a system with an integrated chatbot for message transmission (see de Silva, Figs. 1-2; see also, de Silva, paragraphs 0015 [receiving, processing, and transmitting message between two applications that may be incompatible], 0018 [describing an embodiment with at least two 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of McPhie and de Silva before him before the effective filing date of the claimed invention, to modify the method of McPhie, as modified, to incorporate a chatbot as taught by de Silva, as the messaging service provider. One would have been motivated to make such a combination because this provides messaging regardless of the platforms of the sender or recipients, as taught by de Silva (see de Silva, paragraph 0004 [“Incompatibility between virtual assistants and messaging applications can substantially limit the value and applicability of virtual assistants”]).

Dependent claim 16 recites a non-transitory memory comprising instructions, wherein one or more processors of a decision-support system implements a method in response to executing the instructions, the method comprising the method of dependent claim 8. Accordingly, dependent claim 16 is rejected under the same grounds used to reject dependent claim 8, which are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
U.S. Patent Application Publication No. 20090270048 A1 (Establishing a communication link between a plurality of terminals through an intermediary so that no individual user/terminal appears to be the originator).
U.S. Patent Application Publication No. 2011/0320373 A1 (Generating reviews, feedback, and recommendations between users of a social network using a conversational system).
U.S. Patent Application Publication No. 2012/0158516 A1 (Providing a set of items to a user to request feedback or endorsement of the items).
U.S. Patent Application Publication No. 2014/0019567 A1 (Messaging system with task lists allowing users to designate attributes of each task item and send to a plurality of users; progress is tracked and automatically updated as users respond).
U.S. Patent Application Publication No. 2014/0195931 A1 (Generating trusted and validated recommendations and reviews in real-time from a community of like-minded individuals).
U.S. Patent Application Publication No. 2015/0278917 A1 (Obtaining product recommendations using a trust network of users).
U.S. Patent Application Publication No. 2016/0034514 A1 (Weighted ranking of search results with relevance matching).
U.S. Patent Application Publication No. 2016/0110789 A1 (Cumulative rating system for improving the reliability of information associated with product reviews).
U.S. Patent Application Publication No. 2017/0317962 A1 (Generating a group messaging interface where in the invocation includes a to-be-sent message by the interface).
U.S. Patent Application Publication No. 2018/0089570 A1 (Weighted ranking of skills in an educational setting).
U.S. Patent Application Publication No. 2018/0152407 A1 (Task delegation and tracking interface).
U.S. Patent Application Publication No. 2019/0065033 A1 (Smart email task reminders that scape content of emails to process and identify implicit tasks within the body of the email).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173